United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Oklahoma City, OK, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-225
Issued: June 22, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 22, 2011 appellant filed a timely appeal of a November 7, 2011 Office of
Workers’ Compensation Programs’ (OWCP) merit decision denying his emotional condition
claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction to consider the merits of the case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he developed an
emotional condition due to factors of his federal employment.
FACTUAL HISTORY
On May 13, 2011 appellant, then a 51-year-old clerk, filed an occupational disease claim
alleging occupational stress and anxiety due to work-related conditions. He first became aware
of his condition on August 2, 1991 and first related his stress condition to his employment on
1

5 U.S.C. § 8101 et seq.

May 12, 2011. On the reverse of the form, appellant’s supervisor stated that he refused to work
Tour I and was using sick leave.
In a report dated August 2, 1991, R.A. Cougher, Ph.D., a clinical psychologist, diagnosed
anxiety due to conflict on the job. He noted that appellant’s preferred shift was 5:00 a.m. to
1:30 p.m.
Appellant attributed his emotional condition to harassment and retaliation by his
supervisors due to Equal Employment Opportunity (EEO) complaints and grievances that he
filed. He stated that his employer refused to pay him for higher level work that he performed.
Appellant alleged that he was unjustly disciplined for wearing jeans to work, including a letter of
warning and a seven-day suspension. He alleged retaliation due to whistle-blowing. Appellant
stated that managers improperly denied vacation periods and ignored his restricted work hours.
He filed several EEO complaints because managers refused to help him and because his seniority
ranking was wrong. Appellant was improperly denied preferential days off and a change in his
work shift to 1:00 a.m. through 9:30 a.m., which he alleged was against his restrictions of no
work prior to 9:30 a.m.
On May 2, 2011 Dr. Dean Ross, a family practitioner, diagnosed insomnia, sleep apnea
and anxiety. He stated that appellant’s anxiety would be worsened if he tried to change from his
day shift working hours. Appellant could work for any eight-hour period between 4:30 a.m. and
5:00 p.m., with two consecutive days off. Dr. Ross found that appellant could not work after
5:00 p.m. or before 4:30 a.m. and could not work overtime. He stated that the restrictions were
necessary for appellant to maintain a normal sleep pattern in order to control his sleep apnea and
hypertension. Appellant submitted a note from a professional counselor and a sleep study
diagnosing severe obstructive sleep apnea.
In a June 2, 2011 letter, OWCP requested additional factual and medical evidence in
support of appellant’s claim. Appellant responded that he was medically restricted from working
overtime and to work hours between 4:30 a.m. and 5:00 p.m. with no overtime and two
consecutive days off. He reiterated that he was subjected to harassment and retaliation from his
supervisors and managers. Appellant was not paid for performing higher level duties and
disciplined for wearing jeans to work even though he was allowed to do so as a clerk. He alleged
that he was accused of shorting funds. Appellant noted that he bid on a job but the position was
awarded to another employee who was ranked higher on the seniority roster. He discovered that
his coworker did not have a Veteran’s preference and when he and the union reviewed the
seniority roster, errors were found. Appellant filed an EEO complaint to have this roster
corrected.
Appellant received settlements in 2010 for complaints filed in 2008 and 2009. He noted
that in June 2010 a supervisor had a discussion with him regarding a conversation he had with a
female coworker. Appellant alleged that the employing establishment deliberately allowed
Express Mail to fail and which caused him stress and anxiety. He stated that a manager harassed
him on May 13 and 14, 2011. Since 2006 appellant filed yearly complaints with the EEO
Commission or other outside agencies. All the managers at the employing establishment had
been named in his complaints and none would aid him.

2

Appellant attributed his condition to the proposal to change his work schedule from a
4:30 a.m. to 1:00 p.m. schedule to a 1:00 a.m. to 9:30 a.m. schedule. As this schedule did not
comply with his work restrictions, he used sick leave from 1:00 a.m. to 4:30 a.m. Appellant
alleged that a supervisor confronted him about his leave usage and dismissed his physician’s
recommendations. He alleged that his position was to be abolished. Appellant experienced daily
stress of not knowing what he was going to do.
Appellant submitted a grievance dated May 27, 2009 regarding a letter of warning he
received for wearing blue jeans at the employing establishment. The grievance also addressed
the second charge of his neglect to close a case. Appellant alleged that he was aiding a customer
and that his position was undermanned. On December 12, 2009 he filed an EEO investigation
report alleging discrimination based on race, color, age, retaliation and mental disability through
the employing establishment’s actions in not providing him with enough time to complete work
tasks, in singling him out regarding work dress and the May 14, 2009 letter of warning.2
On April 12, 2010 appellant alleged that he was performing higher level duties and not
being fairly compensated. He submitted a March 10, 2008 EEO dispute resolution specialist
inquiry report regarding the issue.
Appellant submitted a statement to the Merit Systems Protection Board (MSPB) alleging
that his employer violated his Veteran’s preference rights in September 2009 when a job that he
bid on was awarded to another employee with the same hire date, but no Veteran’s preference.
In a letter dated November 12, 2010, the union president alleged that the employing
establishment should have given appellant credit for his military service correcting his standing
on the seniority roster. On October 21, 2010 the EEO counselor provided appellant with a notice
of right to file a claim regarding this issue. On September 29, 2010 the employing establishment
informed appellant that an arbitration decision established his seniority as a clerk as of
December 24, 1983 and that his position on the seniority roster was correct.
Appellant submitted a National Labor Relations Board complaint alleging that the
employing establishment made unilateral changes in work schedules without notice to the union.
On April 30, 2011 he requested to change his vacation leave from period 30 to period 44,
Christmas. On April 29, 2011 appellant requested precomplaint counseling regarding his
employer’s failure to change his vacation leave periods from periods 13 and 30 to 15 and 44 as
requested on April 22, 24 and 28, 2011. On April 25, 2011 he criticized the handling of express
mail. Appellant submitted notes dated May 17 to June 2011 from Kelly Bender, a licensed
professional counselor.
In a letter dated June 24, 2011, the employing establishment responded to appellant’s
allegations. It noted that his hours were changed due to the needs of the service. The employing
establishment also noted that appellant’s medical condition requiring specific hours was due to
sleep apnea, not an accepted work-related condition. In a statement dated June 23, 2011,
appellant’s supervisor for Tour 2 stated that appellant submitted medical documentation with his
work hours’ restrictions, but she advised him that as the condition of sleep apnea was not work
2

This investigation was listed as agency case number 4G-730-0045-09.

3

related, he should apply for light duty. This supervisor noted that she did not receive any lightduty request from appellant.
In a letter dated June 17, 2010, the employing establishment provided a settlement
agreement from two of appellant’s EEO claims. Appellant received $2,250.00 in nonwage
compensatory damages and the employing establishment removed the letter of warning of
May 14, 2009. The settlement agreement noted that it did not constitute any admission of
violation of any statute, rule, regulation or legal obligation.
OWCP referred appellant for a second opinion evaluation on August 25, 2011. The
statement of accepted facts includes an age discrimination EEO complaint. In a report dated
September 23, 2011, Dr. Amar Bhandary, a Board-certified psychiatrist, noted appellant’s
allegations of harassment and work difficulties at the employing establishment. He reviewed the
statement of accepted facts and medical records and diagnosed depression and generalized
anxiety disorder. Dr. Bhandary stated that appellant had significant interpersonal conflicts with
his supervisors and had a tendency to repeatedly file complaints. He concluded, “In my opinion,
this is not a cause of workplace harassment. The veteran has personality deficits that cause his
interpersonal relationship with his supervisor. They might respond to him negatively which he
then tends to misconstrue as harassment.” Dr. Bhandary attributed appellant’s depression and
anxiety to appellant’s personality disorder “that tends to cause interpersonal conflicts which may
result in negative response towards him about which he then feels emotionally stressed.” He also
stated that appellant’s emotional condition was not affecting his sleep, but rather that his sleep
problem was more related to obstructive sleep apnea syndrome and chronic pain syndrome.
Dr. Bhandary opined that appellant could return to work, but recommended that he work at a
different branch of the employing establishment with new managers.
By decision dated November 7, 2011, OWCP denied appellant’s claim on the grounds
that the medical evidence did not establish a causal relationship between his diagnosed condition
and accepted employment factors. It accepted that the employing establishment settled an age
discrimination EEO complaint. However, OWCP found that appellant had not established
compensable factors in regard to his desire to work a specific shift, that his lack of sleep affected
his service-connected disabilities.
LEGAL PRECEDENT
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. In the case of Lillian Cutler,3 the Board
explained that there are distinctions as to the type of employment situations giving rise to a
compensable emotional condition arising under FECA.4 There are situations where an injury or
illness has some connection with the employment but nevertheless does not come within
coverage under FECA.5 When an employee experiences emotional stress in carrying out his or
3

28 ECAB 125 (1976).

4

5 U.S.C. §§ 8101-8193.

5

See Robert W. Johns, 51 ECAB 136 (1999).

4

her employment duties and the medical evidence establishes that the disability resulted from an
emotional reaction to such situation, the disability is generally regarded as due to an injury
arising out of and in the course of employment. This is true when the employee’s disability
results from his or her emotional reaction to a special assignment or other requirement imposed
by the employing establishment or by the nature of the work.6 In contrast, a disabling condition
resulting from an employee’s feelings of job insecurity per se is not sufficient to constitute a
personal injury sustained in the performance of duty within the meaning of FECA. Thus
disability is not covered when it results from an employee’s fear of a reduction-in-force, nor is
disability covered when it results from such factors as an employee’s frustration in not being
permitted to work in a particular environment or to hold a particular position.7
Administrative and personnel matters, although generally related to the employee’s
employment, are administrative functions of the employer rather than the regular or specially
assigned work duties of the employee and are not covered under FECA.8 Where the evidence
demonstrates that the employing establishment either erred or acted abusively in discharging its
administrative or personnel responsibilities, such action will be considered a compensable
employment factor.9 A claimant must support his or her allegations with probative and reliable
evidence. Personal perceptions alone are insufficient to establish an employment-related
emotional condition.10
For harassment or discrimination to give rise to a compensable disability under FECA,
there must be evidence that harassment or discrimination did, in fact, occur. Mere perceptions of
harassment or discrimination are not compensable under FECA. Unsubstantiated allegations of
harassment or discrimination are not determinative of whether such harassment or discrimination
occurred. To establish entitlement to benefits, a claimant must establish a factual basis for the
claim by supporting his or her allegations with probative and reliable evidence.11
ANALYSIS
Appellant alleged that he sustained an emotional condition as a result of incidents and
conditions at work. OWCP denied his emotional condition on the grounds that the medical
evidence did not establish a causal relationship between his diagnosed condition and the
accepted factor of employment. The Board must determine whether appellant has established an
employment factor under the terms of FECA. In conducting a de novo review of the evidence,
the Board finds that he has not substantiated a compensable factor of employment. Appellant did
not attribute his emotional condition to difficulties in performing the functions of his position.
6

Cutler, supra note 3.

7

Id.

8

Charles D. Edwards, 55 ECAB 258 (2004).

9

Kim Nguyen, 53 ECAB 127 (2001). See Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on recon., 42
ECAB 566 (1991).
10

Roger Williams, 52 ECAB 468 (2001).

11

Alice M. Washington, 46 ECAB 382 (1994).

5

He instead attributed his emotional condition to error or abuse in the administrative functions of
his employer including improper changes in his work schedules, a denial of a change in his
vacation schedules, disciplinary actions, seniority determination and pay rates. Appellant also
alleged harassment through these actions of the employing establishment.
Appellant alleged that he improperly received a letter of warning and seven-day
suspension for wearing blue jeans to work and for not completing a task in a timely manner. He
filed a grievance, EEO complaint and MSPB complaint and received a settlement from the
employing establishment including removal of the letter of warning and compensatory damages.
The settlement agreement stated that the agreement did not constitute an admission of violation
of any statute, rule, regulation or legal obligation. The Board has held that the mere fact that an
employing establishment lessens a disciplinary action taken towards the employee does not
substantiate that the employing establishment acted in an abusive manner.12 The record does not
contain any further evidence that the employing establishment erred in the disciplinary and other
actions covered by the settlement agreement. The Board finds that appellant has not established
a compensable factor of employment in regard to the actions implicated by this settlement
agreement.
Appellant alleged that the employing establishment improperly changed his work
schedule from a report time at 4:30 a.m. to a report time at 1:30 a.m. He has stated and his
supervisor confirmed that appellant did not report to work at 1:30 a.m. and instead used sick
leave until 4:30 a.m. The Board has held that a change in an employee’s duty shift can be a
factor of employment.13 However, a change in duty shift does not arise as a compensable factor
per se. The factual circumstances surrounding the employee’s claim must be carefully examined
to discern whether the alleged injury is being attributed to the inability to work his or her regular
or specially assigned job duties due to a change in the duty shift, i.e., a compensable factor
arising out of and in the course of employment or whether it is based on a claim which is
premised on the employee’s frustration over not being permitted to work a particular shift or to
hold a particular position.14 The employing establishment stated that appellant’s hours were
changed due to the needs of the service and also noted that appellant’s medical condition
requiring specific hours was due to sleep apnea, not an accepted work-related condition. In a
statement dated June 23, 2011, appellant’s supervisor for Tour 2 stated that appellant did submit
medical documentation with his work hours’ restrictions, but that she advised him that as the
medical condition of sleep apnea was not work related he should apply for light duty.
The Board finds the fact that appellant did not attempt to perform the reassigned duties is
distinguishable from situations where an employee actually attempts to perform the reassigned
duties and becomes upset over an inability to satisfactorily perform such duties. Appellant’s
apprehension that he would not be able to perform his new work duties, due to a

12

See Michael Thomas Plante, 44 ECAB 510, 516 (1993) (finding that even though appellant won grievances, the
record did not contain evidence which established error by the employing establishment).
13

Dodge Osborne, 44 ECAB 849 (1993).

14

Helen P. Allen, 47 ECAB 141 (1995).

6

nonemployment-related condition, without any actual attempt to perform these duties, was selfgenerated and compensable.15
Appellant did not submit any additional evidence corroborating or substantiating the
additional employment events and incidents alleged. Without evidence of error or abuse he has
not established compensable factors of employment in regard to the allegations made.
Appellant also alleged a general pattern of harassment, discrimination and retaliation
against him by the supervisors at the employing establishment for the filing of EEO and merit
system complaints. The Board has held that a claimant must establish a factual basis for his
allegations with probative and reliable evidence.16 Appellant has submitted insufficient evidence
to establish his allegations. He submitted copies of several complaints and grievances filed.
Appellant also submitted a settlement agreement which did not establish any wrongdoing on the
part of the employing establishment. He did not provide any evidence to support his allegations.
As noted, in order to establish harassment there must be evidence that the acts alleged or
implicated by the employee did in fact occur.17 Appellant submitted numerous documents
relating to various EEO claims. The Board notes that the record does not contain a final decision
relating to any of his claims explaining the basis for a finding of fault. The evidence of record is
not sufficient to establish a compensable factor of employment regarding appellant’s allegations
of harassment and discrimination.
Where a claimant has not established any compensable employment factors, the Board
need not consider the medical evidence of record.18
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not substantiated a compensable factor of employment
and has not met his burden of proof to establish his emotional condition claim.

15

See Mary Margaret Grant, 48 ECAB 696 (1997).

16

T.G., 58 ECAB 189 (2006).

17

Paul Trotman-Hall¸ 45 ECAB 229 (1993).

18

A.K., 58 ECAB 119 (2006).

7

ORDER
IT IS HEREBY ORDERED THAT the November 7, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed, as modified.
Issued: June 22, 2012
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

